Per Curiam:
We think, upon the facts disclosed, that the plaintiff was entitled to examine the defendants to ascertain the facts to enable him to serve an amended complaint. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present—Ingraham, P. J., McLaughlin, Scott, Miller and Dowling, JJ. McLaughlin and Dowling, JJ., dissented upon the ground that this court has heretofore held that the complaint served did not state a cause of action, and there are no additional facts set up in the moving papers. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.